FILED
                                                                                 Feb 10, 2020
                                                                                 08:00 AM(CT)
                                                                                   TENNESSEE
                                                                              WORKERS' COMPENSATION
                                                                                 APPEALS BOARD

             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Zackery Steven Smith                        )   Docket No.      2018-02-0393
                                            )
v.                                          )   State File No. 19790-2018
                                            )
Everidge, Inc., et al.                      )
                                            )
                                            )
Appeal from the Court of Workers’           )
Compensation Claims                         )
Brian K. Addington, Judge                   )

                               Affirmed and Remanded

Following an expedited hearing in which the employee sought medical and temporary
disability benefits as a result of his workplace injury, the trial court determined the
employee was entitled to ongoing medical benefits but not the payment of past medical
expenses or temporary disability benefits. The employee has appealed, asserting the trial
court erred in declining to award the payment of past medical expenses and refusing to
award temporary disability benefits. On appeal, neither party filed a brief addressing any
legal arguments with respect to the issues identified in the employee’s notice of appeal.
We affirm the trial court’s expedited hearing order and remand the case.

Judge David F. Hensley delivered the opinion of the Appeals Board in which Presiding
Judge Timothy W. Conner and Judge Pele I. Godkin joined.

Thomas Jessee, Johnson City, Tennessee, for the employee-appellant, Zackery Smith

Joseph Ballard, Atlanta, Georgia, for the employer-appellee, Everidge, Inc.

                         Factual and Procedural Background

        On March 16, 2018, Zackery Smith (“Employee”) suffered serious injuries in the
course and scope of his employment with Everidge, Inc. (“Employer”), when his right
hand came into contact with the blade of a table saw he was operating. Employee
suffered an amputation of his right ring finger at the proximal interphalangeal joint and
significant injuries to his index and long fingers. Employee was immediately transported
to Takoma Regional Hospital in Greeneville, Tennessee, where he was treated and
stabilized before being taken to a local airport for transport to Vanderbilt University

                                            1
Medical Center (“Vanderbilt”) in Nashville. Employee underwent surgery later that
evening performed by Dr. Wesley Thayer at Vanderbilt, which included the amputation
of a part of Employee’s right index finger and the complete amputation of the right ring
finger. In July 2018, Dr. Thayer performed an additional surgery to Employee’s right
long finger. Employee participated in outpatient occupational therapy through Laughlin
Memorial Hospital in Greeneville following his initial surgery, as well as after his July
2018 surgery.

        On April 3, 2018, Employer denied Employee’s claim for workers’ compensation
benefits “based on willful misconduct, willful [violation] of safety rules, and willful
failure to use a safety device.” Employee filed a petition in July 2018 requesting medical
and temporary disability benefits. 1 In August 2019, Employee requested an expedited
hearing to address his claim for medical and temporary disability benefits, and the trial
court held an evidentiary hearing on November 19, 2019.

       During the expedited hearing, the parties agreed to the admissibility of medical
and physical therapy bills totaling $80,683.13 from Takoma Regional Hospital,
Vanderbilt, and Laughlin Memorial Hospital. The parties also agreed to the admissibility
of medical records from these providers. In their closing arguments, the parties focused
on the compensability of the claim and Employer’s defenses to compensability and did
not specifically address Employee’s entitlement to medical or temporary disability
benefits.

       Following the hearing, the trial court concluded that Employer was unlikely to
prove at trial that Employee willfully violated safety rules and determined that Employee
was likely to succeed at trial in proving he suffered a compensable work injury. The
court awarded ongoing medical benefits but denied Employee’s request for the payment
of past medical bills and temporary disability benefits.

        Addressing Employee’s request for medical benefits, the trial court noted that
Employee submitted proof regarding past medical expenses that he incurred, but stated
that Employee “failed to prove that the treatment was necessary and reasonable to treat
his injuries.” Thus, according to the trial court, “the Court cannot award payment of past

1
  Employee filed a second petition for benefits on March 22, 2019 in which he noted the earlier filing,
stating that the parties attended mediation with the Bureau of Workers’ Compensation in December 2018
that resulted in the issuance of a Dispute Resolution Statement indicating that the parties’ disputes had
been resolved by agreement. The 2019 petition further stated that Employer advised in correspondence
dated December 18, 2018 that it “did not agree that [Employee] was entitled to any workers’
compensation benefits,” and that “[a] Dispute Certification Notice was not issued by the mediator.” The
parties have not raised any issues concerning the filing of the initial petition or a Dispute Resolution
Statement, and no issue has been raised as to the timeliness of the filing of the March 2019 petition for
benefits. A Dispute Certification Notice issued April 12, 2019 identified the disputed issues as
compensability, temporary disability benefits, and permanent disability benefits.
                                                   2
medical expenses.” Based on Employee having treated with Dr. Thayer, the court
designated Dr. Thayer as the authorized physician “because [Employer] did not provide a
panel of physicians.” Addressing Employee’s request for temporary disability benefits,
the trial court stated that Employee “did not present any off-work slips or work
restrictions, nor did he testify about when he was unable to work or the date he returned
to work.” Without such evidence, the trial court concluded that it “cannot award
temporary disability benefits.” Employee has appealed, asserting the trial court erred “in
refusing to award Employee payment of past medical expenses,” and in “refusing to
award Employee temporary disability benefits.”

                                  Standard of Review

       The standard we apply in reviewing a trial court’s decision presumes that the
court’s factual findings are correct unless the preponderance of the evidence is otherwise.
See Tenn. Code Ann. § 50-6-239(c)(7) (2019). When the trial judge has had the
opportunity to observe a witness’s demeanor and to hear in-court testimony, we give
considerable deference to factual findings made by the trial court. Madden v. Holland
Grp. of Tenn., Inc., 277 S.W.3d 896, 898 (Tenn. 2009). However, “[n]o similar
deference need be afforded the trial court’s findings based upon documentary evidence.”
Goodman v. Schwarz Paper Co., No. W2016-02594-SC-R3-WC, 2018 Tenn. LEXIS 8, at
*6 (Tenn. Workers’ Comp. Panel Jan. 18, 2018). Similarly, the interpretation and
application of statutes and regulations are questions of law that are reviewed de novo with
no presumption of correctness afforded the trial court’s conclusions. See Mansell v.
Bridgestone Firestone N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn. 2013). We are
also mindful of our obligation to construe the workers’ compensation statutes “fairly,
impartially, and in accordance with basic principles of statutory construction” and in a
way that does not favor either the employee or the employer. Tenn. Code Ann. § 50-6-
116 (2019).

                                        Analysis

        Although Employee filed a transcript of the expedited hearing, he failed to submit
a brief on appeal. Similarly, Employer did not file a brief. Thus, our review of the issues
Employee included in the notice of appeal is limited because neither party presented any
legal arguments in support of their respective positions. It is not our role to formulate
legal arguments in favor of any party where that party has provided no meaningful
argument or authority to support the party’s position. Cosey v. Jarden Corp., No. 2017-
01-0053, 2019 TN Wrk. Comp. App. Bd. LEXIS 3, at *8 (Tenn. Workers’ Comp. App.
Bd. Jan. 15, 2019). Were we to search the record for possible arguments to advance the
issues identified by Employee, we would be acting as his counsel, which the law
prohibits. See Webb v. Sherrell, No. E2013-02724-COA-R3-CV, 2015 Tenn. App.
LEXIS 645, at *5 (Tenn. Ct. App. Aug. 12, 2015).


                                            3
       Here, the parties stipulated to the admissibility of the medical bills but did not
address any issue concerning those bills beyond their admissibility. There was testimony
that Employer arranged to transport Employee for emergency treatment immediately
following the accident, and it is undisputed that the nature of Employee’s injuries
required emergency medical care. Moreover, the medical records indicate Employee was
transported from Takoma Regional Hospital in Greeneville to Vanderbilt upon referral of
the attending emergency department physician for specialized medical care due to the
severity of Employee’s injuries.

       Tennessee Code Annotated section 50-6-204(a)(1)(A) obligates an employer to
“furnish, free of charge to the employee, such medical and surgical treatment . . . as
ordered by the attending physician and hospitalization . . . made reasonably necessary by
accident.” Section 50-6-204(a)(3)(H) provides that “[a]ny treatment recommended by a
physician . . . selected pursuant to [section 50-6-204(a)(3)] or by referral, if applicable,
shall be presumed to be medically necessary for treatment of the injured employee.” The
medical records include information suggesting how and why Employee came to treat
with the providers whose records were admitted in evidence and from which it can be
inferred that the treatment was reasonable and necessary for Employee’s work injuries.
However, it is not our role to craft arguments on behalf of Employee as to whether the
proof is sufficient to allow the trial court to award Employee the past medical expenses
that were incurred, and we decline to do so.

        Similarly, Employee made no arguments addressing whether the trial court erred
in failing to award Employee temporary disability benefits. While it is apparent
Employee would have missed time from work as a result of the accident and the medical
care he received, the testimony at the expedited hearing did not address Employee’s
inability to work or to return to work, nor did it address the period of time that Employee
remained out of work. Again, it is not our role to search the medical records to locate
information regarding Employee’s entitlement to temporary disability benefits or to
formulate arguments addressing the issue.

                                      Conclusion

      For the foregoing reasons, we affirm the determinations in the trial court’s
expedited hearing order and remand the case. Costs on appeal are taxed to Employee.




                                             4
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Zackery Steven Smith                                  )      Docket No. 2018-02-0393
                                                      )
v.                                                    )      State File No. 19790-2018
                                                      )
Everidge, Inc., et al.                                )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Brian K. Addington, Judge                             )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 10th day
of February, 2020.


 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Thomas Jessee                                                       X     jjlaw@jesseeandjessee.com
 Joseph Ballard                                                      X     joseph.ballard@thehartford.com
 Crystal Richmond                                                          crystal.richmond@thehartford.com
 Brian K. Addington, Judge                                           X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov